DETAILED ACTION
This action is in response to the claims filed 03/04/2022. Claims 1-23 are pending and have been examined. Claims 1, 2, 13, 14, and 17 have been amended. Claims 21-23 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  
Claim 1 and 13 recites “information includes a first reuse mode the input network”, it seems the claims are missing a word “of”. For example, the corrected limitation might read “information includes a first reuse mode of the input network”
  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to the art rejection of independent claim(s) 1 and 13 have been considered and are persuasive. The previously cited art do not teach all of the amended limitations. In light of the amendments, the rejections have been updated.
Applicant argues that Yu and Du do not teach claim 1 and claim 13. Examiner agrees that Yu and Du alone do not teach the claim, however the cited portions of the claim that is not taught by Yu is disclosed by the newly cited reference Park.
Applicant’s arguments with respect to the art rejection of independent claim(s) 17 have been considered and are not persuasive. As outlined in the rejection the previously cited art does indeed teach the claims. 
Applicant argues that Yu and Du do not teach claim 17. However, the amendments have changed the scope of the claim such that all of the limitations are disclosed by Yu. Applicant does not provided any specific reason for why Yu does not teach claim 17 beyond simply stating such. Examiners reasons for rejection are outlined in the rejections below.


Applicant’s argument with respect to the 35 U.S.C. 101 rejection has been considered but are not persuasive. Examiner addresses the Applicant’s arguments below.	Applicant argues that by reciting “changing of the first reuse mode” and “such that a performance of the… device…is improved” the claim recites an improvement to the functioning of a computer.	Examiner notes that the judicial exception alone (i.e. “changing of the first reuse mode”) cannot be the improvement. (see 2106.05(a)) The limitation which states the performance is improved does not demonstrate how the improvement occurred, rather it simply indicated the intended result rather that specific additional elements causing an improvement.
Applicant further argues that claim 17 recites the limitation “generating the second neural network model including changing a performance level…based on the determined dynamic information”.
Similar to the above analysis, the judicial exception alone cannot be indicative of the improvement. Examiner notes that the claims require an additional element beyond the judicial exception to address how the performance is improved.
Finally applicant argues that the claims recite a “particular machine” with the claimed term “dedicated hardware device”. As stated in previous arguments, the claim term does not identify a particular unique machine, rather a generic computing hardware device. The adjective “dedicated” does not further limit the hardware device such that it cannot be interpreted as a generic computing device applied to the judicial exceptions recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
parsing, by a processor, at least one item of information related to a neural network operation from an input neural network model
determining, by the processor, information of at least one dedicated hardware device; 
and generating, by the processor, a reshaped neural network model by changing information of the input neural network model according to a result
determining the information of the at least one dedicated hardware device…
Wherein the at least one item of information includes a first reuse mode the input neural network model
Wherein the information of the at least one dedicated hardware device includes a first dataflow type…
wherein the generating of the reshaped neural network model includes changing the first reuse mode
wherein the changing of the first reuse mode is based on the first data flow type such that a performance of the at least one dedicated hardware device is improved.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “parsing… at least one item of information”,  “determining… information of at least one dedicated hardware device;”, “generating… a reshaped neural network model by changing information of the input neural network model according to a result”, “determining the information of the at least one dedicated hardware device…”, “Wherein the at least one item of information includes…”, “Wherein the generating of the reshaped neural network model includes changing the first reuse mode…”, “wherein the changing of the first reuse mode is based on the first dataflow type…performance…is improved” (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Determining, parsing, and changing information are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network, and therefore not interpreted as an additional element.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of “such that the reshaped neural network model is tailored for execution by the dedicated hardware device”, “such that a performance of the at least one dedicated hardware device is improved” amounts adding the words “apply it” with the judicial exception, or mere instruction to implement an abstract idea on a computer, see MPEP 2106.05(f). Examiner notes that the improvement is a result of the judicial exception. As stated in previously, the improvement must be a result of an additional element in the claims, not merely the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2
The claim is directed to a process. The claim recites the following limitations “changing the first reuse mode…based on the first dataflow type ….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 3
The claim is directed to a process. The claim recites the following limitations “the information includes ….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a process. The claim recites the following limitations “the computing information includes ….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 5
The claim is directed to a process. The claim recites the following limitations “the computing context information includes ….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
wherein the generating of the reshaped neural network model further includes…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “wherein the generating of the reshaped neural network model further includes…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, proving a user interface…”,, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element “receiving at least one item of user selection information” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “receiving at least one item of user selection information” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving information and providing a user interface  amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(iv) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 7
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
wherein the at least one item of user selection information includes information…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “wherein the at least one item of user selection information includes information…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of “assigning the reshaped model…” amounts adding the words “apply it” with the judicial exception, or mere instruction to implement an abstract idea on a computer, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 8
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
 generating N reshaped neural network models from the input neural network model…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “generating N reshaped neural network models from the input neural network model…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 9
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
 generating the reshaped neural network model from the N different neural network models…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “generating the reshaped neural network model from the N different neural network models…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 10
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
 Parsing, from the input neural network model…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “Parsing, from the input neural network model…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 11
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
 Determining… a kind of an application currently being executed...
wherein the reshaped neural network model is generated by changing accuracy of the input neural network…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “Determining… a kind of an application currently being executed...”, “wherein the reshaped neural network model is generated by changing accuracy of the input neural network…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 12
Step 1 Analysis: The claim is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of operating a neural network system. Each of the following limitations:
 executing the input neural network model…
wherein a kernel size used in an operation of the first hardware device is different from a kernel size…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “wherein a kernel size used in an operation of the first hardware device is different from a kernel size…” (corresponds to evaluation and judgment). And “executing the input neural network model…” (corresponds to a mathematical calculation) As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “by the processor, and dedicated hardware”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 13
Step 1 Analysis: The claim is directed to an application processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites application processor. Each of the following limitations:
parsing at least one item of information related to a neural network operation from an input neural network model
determining, by the processor, information of at least one dedicated hardware device; 
and generating, by the processor, a reshaped neural network model by changing information of the input neural network model according to a result…
Wherein the at least one item of information includes a first reuse mode the input neural network model
Wherein the information of the at least one dedicated hardware device includes a first dataflow type…
wherein the generating of the reshaped neural network model includes changing the first reuse mode
wherein the changing of the first reuse mode is based on the first data flow type such that a performance of the at least one dedicated hardware device is improved.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “parsing… at least one item of information”,  “determining… information of at least one dedicated hardware device;”, “generating… a reshaped neural network model by changing information of the input neural network model according to a result”, “determining the information of the at least one dedicated hardware device…”, “Wherein the at least one item of information includes…”, “Wherein the generating of the reshaped neural network model includes changing the first reuse mode…”, “wherein the changing of the first reuse mode is based on the first dataflow type…performance…is improved” (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Determining, parsing, and changing information are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“memory storing computer-executable instructions and a processor configured to execute the computer-executable instructions…”), as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of “such that the reshaped neural network model is tailored for execution by the dedicated hardware device”, “such that a performance of the at least one dedicated hardware device is improved” amounts adding the words “apply it” with the judicial exception, or mere instruction to implement an abstract idea on a computer, see MPEP 2106.05(f). Examiner notes that the improvement is a result of the judicial exception. As stated in previously, the improvement must be a result of an additional element in the claims, not merely the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14
Claim 14 is rejected for the reasons set forth in claim 2 in connection with claim 13
Regarding Claim 15
The claim is directed to a machine. The claim recites the following limitations “the information includes…generated the reshaped neural network model by changing the kernel size.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 16
Step 1 Analysis: The claim is directed to an application processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites application processor. Each of the following limitations:
determine at least one item…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by the processor, and dedicated hardware”), the above limitations in the context of this claim encompass the following: “determine at least one item…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Determining, parsing, and changing information are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“memory storing computer-executable instructions and a processor configured to execute the computer-executable instructions…”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of “assign the reshaped neural network model to one of a plurality of dedicated hardware devices”, “execute the computer-executable instructions”, amounts adding the words “apply it” with the judicial exception, or mere instruction to implement an abstract idea on a computer, see MPEP 2106.05(f). Examiner notes that the improvement is a result of the judicial exception. As stated in previously, the improvement must be a result of an additional element in the claims, not merely the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17
Step 1 Analysis: The claim is directed to an neural network system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites neural network system. Each of the following limitations:
determining, information parsed from the first neural network model and information of a first dedicated hardware device 
generate a second neural network model by changing the first neural network model based on a result
perform and operation on input data according to the second neural network model to generate an information signal
determining dynamic information…
generating of the second neural network model including changing a performance level…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“neural network device, and dedicated hardware, neural network adapter”), the above limitations in the context of this claim encompass the following: “determining information…”, “generate second neural network model by changing the first neural network model…”, “perform an operation on input data according to the second neural network model…”, “determining dynamic information”, “generating of the second neural network model including changing a performance level…” (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Determining, parsing, performing an operation, and changing information are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“neural network adapter module…”), as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of “such that a performance of the at least one dedicated hardware device is improved”, “the second neural network being assigned…” amounts adding the words “apply it” with the judicial exception, or mere instruction to implement an abstract idea on a computer, see MPEP 2106.05(f). Examiner notes that the improvement is a result of the judicial exception. As stated in previously, the improvement must be a result of an additional element in the claims, not merely the judicial exception. Further, the additional element “receive a first neural network model” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “receive a first neural network model” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving system information amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 18
Step 1 Analysis: The claim is directed to an neural network system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites neural network system. Each of the following limitations:
parse various item of information…
generate the second neural network model by using…information
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“hardware device, neural network adaptor module”), the above limitations in the context of this claim encompass the following: “parse information…”, “generate the second neural network model by using…information (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Parsing and generating model are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“neural network adapter module …”,) as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element “manage at least on item of information…” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “manage at least on item of information…” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that managing information amounts to storing and retrieving information in memory (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(iv), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 18
Step 1 Analysis: The claim is directed to an neural network system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites neural network system. Each of the following limitations:
parse various item of information…
generate the second neural network model by using…information
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“hardware device, neural network adaptor module”), the above limitations in the context of this claim encompass the following: “parse information…”, “generate the second neural network model using…information (corresponds to evaluation and judgment). As such the claim recites an abstract idea. Parsing and generating model are all processes that can be performed in the mind. The generation of a reshaped neural network is a result of the changing information of the input neural network. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“neural network adapter module …”, “provide a user interface for a user of an electronic system”) as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element “manage information regarding execution…”, “, “receive at least one item of user selection information” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “manage at least on item of information…”, are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that managing information amounts to storing and retrieving information in memory (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(iv), the additional elements of “receive at least one item of user selection information…”, “provide a user interface…”, are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving information and providing a user interface  amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(iv) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 20
The claim is directed to a system. The claim recites the following limitations “wherein the neural network adaptor module includes programs for reshaping….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“a processor configured to execute”) See MPEP 2106.05(f).The claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 21
The claim is directed to a system. The claim recites the following limitations “wherein the changing of the performance level…includes changing…by changing a size….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 22
The claim is directed to a system. The claim recites the following limitations “wherein the dynamic information includes….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 23
The claim is directed to a system. The claim recites the following limitations “wherein the changing of the performance level…includes reducing the performance level based on the type of application executed ….” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B the claims do not recite any other additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al “Scalpel: Customizing DNN Pruning to the Underlying Hardware Parallelism” hereinafter Yu.

Regarding Claim 17
Yu teaches, A neural network system comprising: a neural network adaptor module configured to, (Examiner notes that the system described, Scalpel, takes as input a neural network model, which corresponds to a neural network adaptor) receive a first neural network model, determine information parsed from the first neural network model and information of a first dedicated hardware device, (Section 3.1 ¶01 “Figure 6 shows the overview of Scalpel. The first step of Scalpel is profiling and determining the parallelism level of the hardware platform” 
    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale
Examiner notes that the flow chart depicted describes the process of profiling and determining information regarding the degree of hardware parallelism available to a dedicated hardware device.) and generate a second neural network model by changing the first neural network model based on a result of the determining, the second neural network model being assigned to the first dedicated hardware device; and a neural network device including the first dedicated hardware device, (Section 3.1 ¶005 “By customizing pruning technique for different hardware platforms [assigning to dedicated hardware], Scalpel can reduce both the DNN model size and execution time across all the general-purpose processors without accuracy loss for DNNs” Examiner notes that the generated pruned DNN is the result of the Scalpel process of Figure 6. The resulting pruned DNN is a reshaped neural network whose model size is smaller than the original model. Specifically designed based on “the information of the at least one dedicated hardware device”) the neural network device configured to perform an operation on input data according to the second neural network model to generate an information signal. (Section 5 ¶01 “Table 3 is the overview of the results. Scalpel achieves mean speedups of 3.54x, 2.61x, and 1.25x on the microcontroller, CPU and GPU, respectively.” Examiner notes that in order to access results of the second neural network model, the reshaped model, and output information signal must be produced based on input data.) the information parsed from the first neural model including a first kernel applied to the first neural network model (pg 3 ¶02 “As shown in Figure 2, weight pruning removes redundant weights and the dense weight matrix W (Figure 2(A)) is converted into a sparse matrix Wsparse” In order to perform the weight pruning the Scalpel method identifies a first dense weight matrix, corresponding to a first kernel of a first neural network model.) the determining including determining dynamic information the dynamic information including information related to execution of an input neural network model during runtime (Section 3.3 Yu “SIMD-aware weight pruning works layer by layer. The execution time for each layer will be generated at the beginning, and the pruning process starts with the layer of the highest execution time. Every time after retraining the pruned DNN, the execution time of each layer will be updated. The new slowest layer will be pruned in the next iteration if the retrained DNN does not lose the original accuracy” the layer execution time is the dynamic information collected as a result of running a layer. This is updated for each retraining thus it is dynamic.) the generating of the second neural network model including changing a performance level of the first neural network model based on the determined dynamic information ( Yu  Section 3.3 “We will not prune the layers which have low redundancy and cannot get a performance improvement through the SIMD-aware weight pruning.” This indicates that pruning or generating a second neural network derived from the non-pruned input neural network changes the performance level or results in a performance improvement when there is higher than low redundancy.)

Regarding Claim 18
Yu teaches claim 17
Yu teaches, wherein the neural network adaptor module is configured to, parse various items of information including kernel size information from the first neural network model (Section 3.3 ¶02 “The first step is weights grouping. All the weights are divided into aligned groups with the same size equal to the supported SIMD width. Figure 8 (A) shows a simple example of weights grouping” 
    PNG
    media_image2.png
    202
    406
    media_image2.png
    Greyscale
Examiner notes that the first step in weight pruning is fetching the original input neural network model weight matrix which includes the size of the matrix and grouping the weights in order to create a reduced weight kernel. Yu teaches at least one item, that item being the size of the kernel.) manage at least one item of information among static information of at least one hardware device, the static information including, operation method information, kernel structure information, dataflow information, and data reuse information of the at least one hardware device (Section 3 ¶01 “It consists of two methods: SIMDaware weight pruning and node pruning [operation method]” Examiner notes that the chosen operation method is determined by the degree of parallelism of the dedicated hardware, a static attribute of the specific hardware. Where the choice method is depicted in the flow chart of Fig. 6) and generate the second neural network model by using, at least one of the parsed various items of information, and the at least one item of information among the static information of at least one hardware device. (Section 3.1 ¶01 “Figure 6 shows the overview of Scalpel. The first step of Scalpel is profiling and determining the parallelism level of the hardware platform” 
    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale
Examiner notes that the flow chart depicted describes the process of using static information regarding the operation method of specific hardware related to the degree of hardware parallelism available to a dedicated hardware device to generate a pruned DNN)

Regarding Claim 20
Yu teaches claim 17
Yu teaches, a processor configured to execute the neural network adaptor module, wherein the neural network adaptor module includes programs for reshaping the first neural network model to generate the second neural network model. (Section 3.1 ¶01 “Figure 6 shows the overview of Scalpel. The first step of Scalpel is profiling and determining the parallelism level of the hardware platform” 
    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale
Examiner notes that the Scalpel system corresponds to the neural network adapter module. Wherein the trained DNN, first network model, is reshaped to produce a pruned DNN.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al “Scalpel: Customizing DNN Pruning to the Underlying Hardware Parallelism” hereinafter Yu. Further in view of Park et al “Zero and Data Reuse-aware Fast Convolution for Deep Neural Networks on GPU” hereinafter Park.

Regarding Claim 1
Yu teaches, A method of operating a neural network system, the method comprising: a processor (Abstract “we propose Scalpel that customizes DNN pruning to the underlying hardware by matching the pruned network structure to the data-parallel hardware organization. Scalpel consists of two techniques: SIMD-aware weight pruning and node pruning” Examiner notes that the Scapel method that operates on a DNN to match underlying hardware using pruning techniques implicitly utilizes a processor.) parsing, by a processor, at least one item of information related to a neural network operation from an input neural network model; (Section 2.1 ¶004 “As shown in Figure 2, weight pruning removes redundant weights and the dense weight matrix W (Figure 2(A)) is converted into a sparse matrix Wsparse” Examiner notes that in order to perform the weight pruning on a dense weight matrix, the weight matrix is parsed from an original neural network. Wherein the at least one item of information is the dense weight matrix. Additionally, an “input neural network model” is taken to describe a neural network model that is input into the processor to be reshaped. For clarity, Input is not taken to describe the particular structure or function of the neural network itself, but only a nominal description.) determining, by the processor, information of at least one dedicated hardware device; (Section 3.1 ¶01 “Figure 6 shows the overview of Scalpel. The first step of Scalpel is profiling and determining the parallelism level of the hardware platform” 
    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale
Examiner notes that the flow chart depicted describes the process of profiling and determining information regarding the degree of hardware parallelism available to a dedicated hardware device.) and generating, by the processor, a reshaped neural network model by changing information of the input neural network model according to a result of determining the information of the at least one dedicated hardware device such that the reshaped neural network model is tailored for execution by the dedicated hardware device. (Section 3.1 ¶005 “By customizing pruning technique for different hardware platforms, Scalpel can reduce both the DNN model size and execution time across all the general-purpose processors without accuracy loss for DNNs” Examiner notes that the generated pruned DNN is the result of the Scapel process of Figure 6. The resulting pruned DNN is a reshaped neural network whose model size is smaller than the original model. Specifically designed based on “the information of the at least one dedicated hardware device”) 
Yu does not explicitly teach,  Wherein the at least one item of information includes a first reuse mode the input neural network model, Wherein the information of the at least on dedicated hardware device includes a first dataflow type of the a least on dedicated hardware, Wherein generating of the reshaped neural network model includes changing the first reuse mode; Wherein changing of the first reuse mode is based on the first dataflow type such that a performance of the at least one dedicated hardware device is improved
Park however when discussing reconfiguring computation of an input neural network teaches, Wherein the at least one item of information includes a first reuse mode the input neural network model (Section 5.3 “In order to perform the data reuse optimization for Step 1, we first analyze the access pattern for input data during the calculation of matrix V… we cluster elements of 𝑉 that can be calculated from the same set of inputs… As a result, we identify that calculating 𝑉[0] to 𝑉[35] of 𝐹 (4 × 4, 3 × 3) can be classified into one of nine unique access patterns” the analysis identifies the access pattern or reuse mode of an initial neural network operation, corresponding to input neural network model, before performing an optimization.) Wherein the information of the at least on dedicated hardware device includes a first dataflow type of the a least on dedicated hardware (Section 5.3 “From Observation 1, we can improve the input data reuse by reordering the additions in a way that elements of matrix 𝑉 having the same access pattern are computed nearby in time” additions are re-ordered according to the reuse mode identified for the Winograd convolution, defining the data flow type for the operation to be implemented on hardware, corresponding to the first dataflow type.) Wherein generating of the reshaped neural network model includes changing the first reuse mode; Wherein changing of the first reuse mode is based on the first dataflow type such that a performance of the at least one dedicated hardware device is improved (Section 5.3 “In order to reduce the execution time of addition steps, this subsection focuses on optimizing the data access pattern of different additions in the two steps”  reducing the computation time by optimizing data access is changing the reuse mode of the convolutional operation, corresponding to the first reuse mode.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the neural network modification system of Yu to optimizing the data reuse type of a neural network operation as described in Park.  One would have been motivated to make such a combination to employ optimized Winograd convolutions “which improves the utilization of local registers, thereby reducing on-chip cache accesses” (Park abstract)

Regarding Claim 3
	Yu/Park teaches claim 1
Further Yu teaches, wherein the information of the at least one dedicated hardware device includes at least one item among, computing resource information as static information before the input neural network model is executed, and computing context information as dynamic information generated during runtime of the input neural network model. (Section 3 ¶001 “Scalpel customizes the DNN pruning for different hardware platforms based on their parallelism.” Examiner notes that the information regarding particular dedicated hardware corresponds to their parallelism. This is information that is indicative of static computing resources information as it is characteristic of the underlying hardware. Yu teaches at least one item, that item being the computing resource information.)

Regarding Claim 4
	Yu/Park teaches claim 3
Further Yu teaches, wherein the computing resource information includes at least one of operation method information, kernel structure information, dataflow information, or data reuse information of the at least one dedicated hardware device. (Section 3 ¶01 “It consists of two methods: SIMDaware weight pruning and node pruning [operation method]” Examiner notes that the chosen operation method is determined by the degree of parallelism of the dedicated hardware. Where the choice method is depicted in the flow chart of Fig. 6)

Regarding Claim 5
	Yu/Park teaches claim 3
Further Yu teaches, wherein the computing context information includes at least one of, information related to execution of the input neural network model during runtime, information about a change in computing resource status with respect to the at least one dedicated hardware device during runtime, or information about an application executed during runtime. (Section 3.3 ¶004 “SIMD-aware weight pruning works layer by layer. The execution time for each layer will be generated at the beginning, and the pruning process starts with the layer of the highest execution time. Every time after retraining the pruned DNN [during runtime], the execution time of each layer will be updated. The new slowest layer will be pruned in the next iteration if the retrained DNN does not lose the original accuracy” Examiner notes that the claim presents the limitation in the alternative wherein “at least one of” the underlined portion appears to be taught by Yu. The context information related to runtime execution corresponds to the execution time of each layer.)

Regarding Claim 8
	Yu/Park teaches claim 1
Further Yu teaches, wherein the generating of the reshaped neural network model comprises: generating N reshaped neural network models from the input neural network model, the N reshaped neural network models respectively corresponding to N different dedicated hardware devices, N being an integer greater than 1. (Section 4 ¶01 “We test Scalpel on three different general purpose processors: microcontrollers, CPU and GPU. They are representatives of hardware with low, moderate and high parallelism, respectively.” As shown in Fig. 15, N=3 different hardware types with 3 different reshaped models respectively, are generated with the same original input neural network model.)

Regarding Claim 9
	Yu/Park teaches claim 1
Further Yu teaches, wherein the generating of the reshaped neural network model comprises: generating the reshaped neural network model from N different neural network models, the reshaped neural network model corresponding to a particular dedicated hardware device, N being an integer greater than 1. (Section 4 ¶06 “We compare the performance and the model size of five DNNs: LeNet-300-100 [32], LeNet-5 [32], ConvNet [28], Network-in-Network (NIN) [34] and AlexNet [29]” Examiner notes, in the experiments presented by Yu, a reshaped model for a particular dedicated hardware device is generated by 5 different original input neural network models. Table 3 presents the relative speedup of the reshaped version between the 5 different input neural network models.)

Regarding Claim 10
	Yu/Park teaches the method of claim 1
Further Yu teaches, wherein, the parsing of the at least one item of information comprises: parsing, from the input neural network model, at least one of, layer topology information, kernel information, data characteristic information, or compression method information; and the generating of the reshaped neural network model includes changing the parsed at least one item. (Section 3.4 ¶004 “One neuron in the fully-connected layers or one feature map in the convolutional layers is considered as one node. Removing nodes in DNNs only shrinks the size of each layer but will not incur sparsity into the network. The remaining DNN model [reshaped neural network model] after node pruning keeps the regular dense DNN structure and will not suffer from the overheads of network sparsity” Examiner notes as shown in Fig. 11, that in order for the method to shrink the size of each layer, the size of the original layer must be known corresponding to information relating to layer topology. Taking the DNN as input to the Node pruning method corresponds to parsing at least one item.)

Regarding Claim 13
Yu teaches, An application processor comprising: memory storing computer-executable instructions; and a processor configured to execute the computer-executable instructions such that the processor is configured to perform operations including (Examiner notes that Figure 16-20 depict plots generated from traditional DNN, input neural networks, and reshaped models. In order to reshape the input neural networks an implicit application processor that contains memory and instructions to implement the Scalpel method taught by Yu.) parsing, by a processor, at least one item of information related to a neural network operation from an input neural network model; (Section 2.1 ¶004 “As shown in Figure 2, weight pruning removes redundant weights and the dense weight matrix W (Figure 2(A)) is converted into a sparse matrix Wsparse” Examiner notes that in order to perform the weight pruning on a dense weight matrix, the weight matrix is parsed from an original neural network. Wherein the at least one item of information is the dense weight matrix. Additionally, an “input neural network model” is taken to describe a neural network model that is input into the processor to be reshaped. For clarity, Input is not taken to describe the particular structure or function of the neural network itself, but only a nominal description) determining information of at least one dedicated hardware device,. (Section 3.1 ¶01 “Figure 6 shows the overview of Scalpel. The first step of Scalpel is profiling and determining the parallelism level of the hardware platform” 
    PNG
    media_image1.png
    264
    281
    media_image1.png
    Greyscale
Examiner notes that the flow chart depicted describes the process of profiling and determining information regarding the degree of hardware parallelism available to a dedicated hardware device.) and generating a reshaped neural network model by changing information of the input neural network model according to a result of determining the information of the at least one dedicated hardware device. (Section 3.1 ¶005 “By customizing pruning technique for different hardware platforms, Scalpel can reduce both the DNN model size and execution time across all the general-purpose processors without accuracy loss for DNNs” Examiner notes that the generated pruned DNN is the result of the Scalpel process of Figure 6. The resulting pruned DNN is a reshaped neural network whose model size is smaller than the original model. Specifically designed based on “the information of the at least one dedicated hardware device”) 
Yu does not explicitly teach,  Wherein the at least one item of information includes a first reuse mode the input neural network model, Wherein the information of the at least on dedicated hardware device includes a first dataflow type of the a least on dedicated hardware, Wherein generating of the reshaped neural network model includes changing the first reuse mode; Wherein changing of the first reuse mode is based on the first dataflow type such that a performance of the at least one dedicated hardware device is improved
Park however when discussing reconfiguring computation of an input neural network teaches, Wherein the at least one item of information includes a first reuse mode the input neural network model (Section 5.3 “In order to perform the data reuse optimization for Step 1, we first analyze the access pattern for input data during the calculation of matrix V… we cluster elements of 𝑉 that can be calculated from the same set of inputs… As a result, we identify that calculating 𝑉[0] to 𝑉[35] of 𝐹 (4 × 4, 3 × 3) can be classified into one of nine unique access patterns” the analysis identifies the access pattern or reuse mode of an initial neural network operation, corresponding to input neural network model, before performing an optimization.) Wherein the information of the at least on dedicated hardware device includes a first dataflow type of the a least on dedicated hardware (Section 5.3 “From Observation 1, we can improve the input data reuse by reordering the additions in a way that elements of matrix 𝑉 having the same access pattern are computed nearby in time” additions are re-ordered according to the reuse mode identified for the Winograd convolution, defining the data flow type for the operation to be implemented on hardware, corresponding to the first dataflow type.) Wherein generating of the reshaped neural network model includes changing the first reuse mode; Wherein changing of the first reuse mode is based on the first dataflow type such that a performance of the at least one dedicated hardware device is improved (Section 5.3 “In order to reduce the execution time of addition steps, this subsection focuses on optimizing the data access pattern of different additions in the two steps”  reducing the computation time by optimizing data access is changing the reuse mode of the convolutional operation, corresponding to the first reuse mode.)
For the motivation to combine Yu/Park see the rejection of claim 1

Regarding Claim 15
	Yu/Park teaches claim 14
Yu teaches, wherein the processor is further configured to execute the computer-executable instructions such that (Examiner notes that the processor is discussed in the rejection of claim 13.) the parsed at least one item of information includes kernel size information of the input neural network model, (Section 3.3 ¶02 “The first step is weights grouping. All the weights are divided into aligned groups with the same size equal to the supported SIMD width. Figure 8 (A) shows a simple example of weights grouping” 
    PNG
    media_image2.png
    202
    406
    media_image2.png
    Greyscale
Examiner notes that the first step in weight pruning is fetching the original input neural network model weight matrix which includes the size of the matrix and grouping the weights in order to create a reduced weight kernel. Yu teaches at least one item, that item being the size of the kernel) related to a convolution operation (Section 2.1 ¶01 “The fundamental building block of all DNNs is the neuron… DNNs integrate convolutional (CONV) layers and fully-connected (FC) layers into an end-to-end multi-layer network” Examiner notes that the input neural network corresponds to the Convolutional network described) and the processor generates the reshaped neural network model by changing a kernel size according to a dedicated processor to which the reshaped neural network model will be assigned. (Section 3.3 ¶02 “SIMD-aware weight pruning can reduce both model sizes and execution time of DNNs on low-parallelism hardware” Examiner notes that the reduced model sizes generated by the SIMD aware weight pruning corresponds to the reshaped neural network that has changed the size of the kernel from the input neural network model.)

Regarding Claim 16
	Yu/Park teaches claim 13
Yu teaches, wherein the processor is further configured to, determine at least one item among, data reuse information of the reshaped neural network model, and layer type information of the reshaped neural network model, (Section 3.5 ¶03 “To apply both SIMD-aware weight pruning and node pruning to the same network, we will first use node pruning to remove redundant nodes in the convolutional layers” Examiner notes that the pruning method described corresponds to producing a reshaped neural network. In order to remove redundant nodes in the convolutional layers, the processor is aware or determines what type of layer is being processed by the node pruning method.) execute the computer-executable instructions such that the processor is configured to assign the reshaped neural network model to one of a plurality of dedicated hardware devices according to a result of. (Section 3 ¶01 “To address the challenges from traditional pruning techniques, we propose Scalpel in this paper. It consists of two methods: SIMD aware weight pruning and node pruning. Scalpel customizes the DNN pruning for different hardware platforms based on their parallelism.” Examiner notes that the Scalpel method is a method executed by a computer that assigns a pruned DNN, reshaped neural network, to dedicated hardware.)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Park et al further in view of Tu et al. “Deep Convolutional Neural Network Architecture With Reconfigurable Computation Patterns” hereinafter Tu.

Regarding Claim 2
	Yu/Park teaches the method of claim 1
Yu/Park does not explicitly teach, Wherein the changing of the first reuse mode includes Changing the first reuse mode into a filter reuse mode based on the first dataflow type being a weight stationary dataflow type or Changing the first reuse mode int a feature map reuse mode based on the first data flow type being an output stationary data flow type
Tu however when discussing reconfiguring neural network computation patterns teaches, Wherein the changing of the first reuse mode includes Changing the first reuse mode into a filter reuse mode based on the first dataflow type being a weight stationary dataflow type or Changing the first reuse mode into a feature map reuse mode based on the first data flow type being an output stationary data flow type (Section VA “We analyze DNA’s characteristics after layout in Section V-B. Memory access and total energy consumption are compared with the conventional methods (IR/OR/WR+OOM)” Section Vc2 “A layerwise breakdown analysis on total energy consumption is given in Fig. 15(d). For the five CONV layers and three FC layers of AlexNet, our data reuse pattern is WR→IR→WR→IR→ IR→WR→WR→WR” the conventional dataflow type, OOM, corresponds to output stationary. The conventional dataflow (OOM) is modified or changed based on the systems analysis in Figure 13. At least some layers are changed to an IR data reuse mode. IR is input reuse which corresponds to feature map reuse. Examiner also notes that for some layers a weight reuse mode is selected, however the claims only require one of the alternatives to be taught. The following quotation explains why OOM is equivalent to the claimed ‘output stationary’  Section C1 “a convolution mapping method called output oriented mapping (OOM)…. compute four output points O0∼O3. The principle of OOM is that the four output points are assigned to separate PEs in the CE” in conventional data flow paradigms  each output is placed on a separate PE, corresponding to output stationary dataflow)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the neural network modification system of Yu/Park to the dataflow and data reuse optimizer discussed in Tu.  One would have been motivated to make such a combination to employ such systems because it enables neural network computation which “reduces total energy consumption by 5.9∼8.4 times over conventional methods. For various convolution parameters, DNA reconfigures its computing resources to support a highly scalable convolution mapping method, which obtains 93% computing resource utilization on modern DCNNs” (Tu abstract)


Regarding Claim 14
Yu/Park teaches claim 13
Yu/Park does not explicitly teach, Wherein the changing of the first reuse mode includes Changing the first reuse mode into a filter reuse mode based on the first dataflow type being a weight stationary dataflow type or Changing the first reuse mode int a feature map reuse mode based on the first data flow type being an output stationary data flow type
Tu however when discussing reconfiguring neural network computation patterns teaches, Wherein the changing of the first reuse mode includes Changing the first reuse mode into a filter reuse mode based on the first dataflow type being a weight stationary dataflow type or Changing the first reuse mode into a feature map reuse mode based on the first data flow type being an output stationary data flow type (Section VA “We analyze DNA’s characteristics after layout in Section V-B. Memory access and total energy consumption are compared with the conventional methods (IR/OR/WR+OOM)” Section Vc2 “A layerwise breakdown analysis on total energy consumption is given in Fig. 15(d). For the five CONV layers and three FC layers of AlexNet, our data reuse pattern is WR→IR→WR→IR→ IR→WR→WR→WR” the conventional dataflow type, OOM, corresponds to output stationary. The conventional dataflow (OOM) is modified or changed based on the systems analysis in Figure 13. At least some layers are changed to an IR data reuse mode. IR is input reuse which corresponds to feature map reuse. Examiner also notes that for some layers a weight reuse mode is selected, however the claims only require one of the alternatives to be taught. The following quotation explains why OOM is equivalent to the claimed ‘output stationary’  Section C1 “a convolution mapping method called output oriented mapping (OOM)…. compute four output points O0∼O3. The principle of OOM is that the four output points are assigned to separate PEs in the CE” in conventional data flow paradigms  each output is placed on a separate PE, corresponding to output stationary dataflow)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the neural network modification system of Yu/Park to the dataflow and data reuse optimizer discussed in Tu.  One would have been motivated to make such a combination to employ such systems because it enables neural network computation which “reduces total energy consumption by 5.9∼8.4 times over conventional methods. For various convolution parameters, DNA reconfigures its computing resources to support a highly scalable convolution mapping method, which obtains 93% computing resource utilization on modern DCNNs” (Tu abstract)


Claims 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Park. Further in view of Wang et al. “Real-Time Meets Approximate Computing: An Elastic CNN Inference Accelerator with Adaptive Trade-off between QoS and QoR” hereinafter Wang.

Regarding Claim 6
	Yu/park teaches claim 1
	Yu/park does not explicitly teach, providing, by the processor, a user interface for a user of an electronic system employing the neural network system; and receiving at least one item of user selection information through the user interface, wherein the generating of the reshaped neural network model further includes changing the information of the input neural network model by further using the at least one item of user selection information. 
	Wang, however, when addressing issues related a configurable neural network inference device teaches, providing, by the processor, a user interface for a user of an electronic system employing the neural network system; (Introduction “so that the accelerator [neural network system] can operate in the most energy-efficient point within the user-specified constraint of accuracy and speed” Examiner notes that a device that is mediated by a user specified constraint corresponds to “a user interface for a user of an electronic system”) and receiving at least one item of user selection information through the user interface, (Section 3.1 ¶01 “ELNA comprises a reconfigurable CNN accelerator that switches in different operation modes and a software CNN synthesizer that searches for the proper CNN topologies and suitable parameters to meet the user-specified QoR and QoS constraint” Examiner notes that in order for the system to synthesizer topologies that are suitable the user selection must have been received) wherein the generating of the reshaped neural network model further includes changing the information of the input neural network model by further using the at least one item of user selection information. (Section 3.1 ¶01 “re-optimizes [changing] the neural network model [generating the reshaped neural network model] without impairing its function and searches for the perfect software/ hardware configuration that meets the requirement of QoR and QoS [using at least one item of user selection information]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate for modifying and existing neural network model in accordance with parameters specified by a user selection as taught by Wang to the disclosed invention of Yu/park.
One of ordinary skill in the arts would have been motivated to make this modification in order to have “a better chance of satisfying real-time processing requirement in the embedded system through computation approximation, or work in more energy-efficient mode” (Wang Conclusion)

Regarding Claim 7
	Yu/park/Wang teaches claim 6.
	Further Wang teaches, assigning, by the processor, the reshaped neural network model to a dedicated hardware device selected by the user, wherein the at least one item of user selection information includes information indicating a kind of the dedicated hardware device by which the input neural network model is to be executed. (Section 3.3 ¶03 “the accelerator can operate in different precision/throughput modes. For example in Fig. 3, each PE can work in unison-mode as a single-issue 16-bit PE or in separate mode as double-issue 8-bit PE to suit the precision-mode of the reshaped CNN model” Examiner notes that the kind of dedicated hardware for the reshaped model to be run on is mediated by the users selected accuracy and speed parameters. The parameters determine the appropriate hardware configuration.)
For the motivation to combine Yu/park/wang see the rejection of claim 6

Regarding Claim 11
	Yu/park teaches claim 1.
Yu/park does not explicitly teach, providing, by the processor, a user interface for a user of an electronic system employing the neural network system; and receiving at least one item of user selection information through the user interface, wherein the generating of the reshaped neural network model further includes changing the information of the input neural network model by further using the at least one item of user selection information. 
Wang, however, when addressing issues related a configurable neural network inference device teaches, further comprising: determining, by a processor, a kind of an application currently being executed during runtime of the input neural network model, wherein the reshaped neural network model is generated by changing accuracy of the input neural network model according to a result of determining the kind of the application. (Section 3.5 ¶02 “Fig. 4 gives a detailed view about how the system manager orchestrates all these components to generate the QoS and QoR guaranteed configuration. It is shown that the user-specified QoS/QoR constraint will be used to obtain the performance/ accuracy headroom” 
    PNG
    media_image3.png
    319
    772
    media_image3.png
    Greyscale
Examiner notes that the constraint manager tunes the input neural network model in accordance with the specified user constraints. During training or runtime, the kind of application is determined by the decision tree of figure 4 which generates the reshaped model by modifying the accuracy of the input neural network model as a result of the actions taken along the decision tree to balance performance and accuracy.)
For the motivation to combine Yu/park/wang see the rejection of claim 6

Regarding Claim 12
	Yu/Park/Wang teaches claim 11.
Further Yu teaches, executing the input neural network model using a first hardware device before generating the reshaped neural network model, wherein a kernel size used in an operation of the first hardware device is different from a kernel size used in an operation of the at least one dedicated hardware device.  (Section 5 ¶01 “Table 3 is the overview of the results. Scalpel achieves mean speedups of 3.54x, 2.61x, and 1.25x on the microcontroller, CPU and GPU, respectively” Examiner notes that in order to perform the comparison between the original DNN model and the pruned dedicated hardware model on the microcontroller, The input network model has been first executed on a first hardware device. The corresponding reshaped model is executed on dedicated hardware, the microcontroller. Section 3.3 ¶04 “One neuron in the fully-connected layers or one feature map in the convolutional layers is considered as one node. Removing nodes in DNNs only shrinks the size of each layer” Examiner notes that the described method describes reshaping the input neural network. Shrinking the size of a layer corresponds to reducing the kernel size.)

Claims 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu. Further in view of Wang et al. “Real-Time Meets Approximate Computing: An Elastic CNN Inference Accelerator with Adaptive Trade-off between QoS and QoR” hereinafter Wang.

Regarding Claim 19
Yu teaches the method of claim 17
Yu teaches, wherein the neural network adaptor module is configured to, parse various items of information comprising kernel size information from the first neural network model, (Examiner notes that this limitation is addressed in the rejection of claim 18) manage information regarding execution of the first neural network model and information about a change in computing resource status of at least one hardware device during runtime; (Section 3.3 ¶004 “SIMD-aware weight pruning works layer by layer. The execution time for each layer will be generated at the beginning, and the pruning process starts with the layer of the highest execution time. Every time after retraining the pruned DNN [during runtime], the execution time of each layer will be updated. The new slowest layer will be pruned in the next iteration if the retrained DNN does not lose the original accuracy” Examiner notes, the SIMD-aware system manages information about computing resource status during runtime execution of the hardware.)
Yu does not explicitly teach, provide, using a user application programming interface (API), a user interface for a user of an electronic system employing the neural network system, receive, via the API, at least one item of user selection information and generate the second neural network model using, at least one of the parsed various items of information, the at least one item of user selection information, and at least one of the information regarding execution of the first neural network model and the information about a change in computing resource status of at least one hardware device during runtime.
Wang, however, when addressing issues related a configurable neural network inference device teaches, provide, using a user application programming interface (API), a user interface for a user of an electronic system employing the neural network system, (Introduction “so that the accelerator [neural network system] can operate in the most energy-efficient point within the user-specified constraint of accuracy and speed” Examiner notes that a device that is mediated by a user specified constraint corresponds to “a user interface for a user of an electronic system”) receive, via the API, at least one item of user selection information (Section 3.1 ¶01 “ELNA comprises a reconfigurable CNN accelerator that switches in different operation modes and a software CNN synthesizer that searches for the proper CNN topologies and suitable parameters to meet the user-specified QoR and QoS constraint” Examiner notes that in order for the system to synthesizer topologies that are suitable the user selection must have been received) and generate the second neural network model using, at least one of the parsed various items of information, the at least one item of user selection information, and at least one of the information regarding execution of the first neural network model and the information about a change in computing resource status of at least one hardware device during runtime. (Section 3.5 ¶02 “Fig. 4 gives a detailed view about how the system manager orchestrates all these components to generate the QoS and QoR guaranteed configuration. It is shown that the user-specified QoS/QoR constraint will be used to obtain the performance/ accuracy headroom” 
    PNG
    media_image3.png
    319
    772
    media_image3.png
    Greyscale
Examiner notes that the constraint manager tunes the input neural network model in accordance with the specified user constraints. During training or runtime, the kind of application is determined by the decision tree of figure 4 which generates the reshaped model by modifying the accuracy of the input neural network model as a result of the actions taken along the decision tree to balance performance and accuracy.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate for modifying and existing neural network model in accordance with parameters specified by a user selection as taught by Wang to the disclosed invention of Yu.
One of ordinary skill in the arts would have been motivated to make this modification in order to have “a better chance of satisfying real-time processing requirement in the embedded system through computation approximation, or work in more energy-efficient mode” (Wang Conclusion)

Regarding Claim 22
Yu teaches the method of claim 17
Yu does not explicitly teach, Wherein the dynamic information includes a type of application executed using the first neural network during runtime
Wang, however, when addressing issues related a configurable neural network inference device teaches, Wherein the dynamic information includes a type of application executed using the first neural network during runtime (Section 3.5 ¶02 “Fig. 4 gives a detailed view about how the system manager orchestrates all these components to generate the QoS and QoR guaranteed configuration. It is shown that the user-specified QoS/QoR constraint will be used to obtain the performance/ accuracy headroom” the user-specified constraints establish the type of application executed using the first neural network during runtime.)
For the motivation to combine Yu/Wang see the rejection of claim 19

Regarding Claim 23
Yu/Wang teaches the method of claim 23
Wang teaches, Wherein the changing of the performance level of the first neural network model includes reducing the performance level based on the type of application executed using the first neural network during runtime (Section 3.5 ¶03-04 “Once the QoR and performance margin become available the system manager will decide the tuning direction…depending on the actual situation, the manager will trigger the CNN synthesizer to up-scale or down-scale the model to meet one of the requirements…after the tuning direction is decided the CNN synthesizer will choose a knob from the queue… ” a tuning knob is selected to adjust or change the model performance, no matter which knob is selected tuning one dimension of performance will be reduced based on the type of application executed. When performance is increased accuracy is decreased, when accuracy is increased performance is decreased. Accuracy is a type of performance that is changed by the system.)
For the motivation to combine Yu/Wang see the rejection of claim 19

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu. Further in view of Du et al “A reconfigurable streaming deep convolutional neural network accelerator for internet of things” hereinafter Du. 

Regarding Claim 21
Yu teaches the method of claim 20
Yu does not explicitly teach, Wherein the changing of the performance level of the first neural network model includes changing the performance level by changing a size of a first kernel applied to the first neural network model
Du however when addressing changing a kernel filter size of a neural network teaches, Wherein the changing of the performance level of the first neural network model includes changing the performance level by changing a size of a first kernel applied to the first neural network model (pg 4 Filter Decomposition ¶02 “To minimize the hardware resource usage, a filter decomposition algorithm is proposed to compute any large kernel-sized (>3x3) convolution through using only 3x3-sized CU” filter decomposition is changing the kernel size, which changes the performance level by changing the amount of hardware resource usage.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to change the first kernel to a new second kernel such that the dimension of the second kernel is better suited for particular hardware as taught by Du to the disclosed invention of Yu.
One of ordinary skill in the arts would have been motivated to make this modification in order to take advantage “a streaming hardware accelerator… [that] optimizes the energy efficiency by avoiding unnecessary data movement. With unique filter decomposition technique, the accelerator can support arbitrary convolution window size” (Du Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/J.R.G./Examiner, Art Unit 2122     
/KAKALI CHAKI/            Supervisory Patent Examiner, Art Unit 2122